Name: 2007/539/EC: Commission Decision of 4 July 2007 terminating the anti-dumping proceeding concerning imports of certain camera systems originating in Japan
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  communications;  international trade;  trade
 Date Published: 2007-07-31

 31.7.2007 EN Official Journal of the European Union L 198/32 COMMISSION DECISION of 4 July 2007 terminating the anti-dumping proceeding concerning imports of certain camera systems originating in Japan (2007/539/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PRESENT INVESTIGATION (1) On 4 April 2006, the Commission received a complaint concerning the alleged injurious dumping of imports of certain camera systems originating in Japan. (2) The complaint was lodged by Grass Valley Nederland BV acting on behalf of Community producers representing a major proportion of the total Community production of certain camera systems pursuant to Articles 4(1) and 5(4) of the basic Regulation. (3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, by a notice (notice of initiation) published in the Official Journal of the European Union (2), accordingly initiated an anti-dumping proceeding concerning imports into the Community of certain camera systems, currently falling within CN codes ex 8525 80 19, ex 8528 49 35, ex 8528 49 91, ex 8528 59 90, ex 8529 90 92, ex 8529 90 97, ex 8537 10 91, ex 8537 10 99 and 8543 70 90 (CN codes since 1 January 2007) and originating in Japan. (5) The notice of initiation defined the product certain camera systems originating in Japan consisting of: (a) a camera head: (i) with integrated viewfinder, viewfinder connection or capability; (ii) with integrated optical block, front module or similar device (see description below), connection or capability; (iii) either in one piece with the camera head and the camera adaptor in one housing, or separate; (b) a camera adaptor. This may or may not be integrated in the camera head; (c) an optical block, front module or similar device with one or more image sensors where the effective diagonal size of the light sensitive scanning area is equal to or larger than 6 mm. This may or may not be integrated in the camera head; (d) a camera viewfinder. This may or may not be integrated in the camera head; (e) a Base station or Camera Control Unit (CCU) connected to the camera by a cable or other means such as a wireless connection; (f) an Operational Control Panel (OCP) or equivalent device for camera control (i.e. for colour adjustment lens opening or iris) of single cameras; (g) a Master Control Panel (MCP) or Master set-up unit (MSU) for the overview and for adjustment of several remote cameras; (h) a box lens adaptation unit such as a Large Lens Adapter or SuperXpander that enables portable camera systems to be used with box-type lenses. Imported either together or separately, and originating in Japan. It is not always required that the camera systems consist of all the above components. The abovementioned different components (not camera head) of a camera system cannot function separately and cannot be used outside the camera system of a particular producer. Lenses and recorders which are not in the same housing with a camera head are not covered by the product. The product concerned is susceptible for use in broadcast, news gathering, digital cinematography or professional applications. Professional applications include (but are not limited to) the use of these systems for creating educational, entertainment, promotional and documentary video material, both for internal and external distribution. (6) The product covered by Council Regulation (EC) No 2042/2000 (3), i.e. television camera systems originating in Japan, currently falling within CN codes ex 8525 80 19, ex 8528 49 35, ex 8528 49 91, ex 8528 59 90, ex 8529 90 92, ex 8529 90 97, ex 8537 10 91, ex 8537 10 99 and 8543 70 90 (CN codes since 1 January 2007) falls entirely within the above product definition. In December 2006, the Council, by Regulation (EC) No 1910/2006 (4) confirmed these measures further to an expiry review in accordance with Article 11(2) of the basic Regulation (the original measures). The original measures are dealt with in a parallel Council Regulation (EC) No 906/2007 (5). (7) The Commission officially advised the exporting producers, importers and associations of importers or exporters known to be concerned, the representatives of the exporting country, users, consumer organisations and the complainant Community producers of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation and questionnaires were sent to all parties concerned. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (8) By a letter of 12 April 2007 addressed to the Commission, Grass Valley Nederland B.V. formally withdrew its complaint. (9) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest. (10) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest. (11) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of certain camera systems originating in Japan should be terminated without the imposition of anti-dumping measures. (12) The measures provided for in this Decision are in accordance with the opinion of the Advisory Committee, HAS ADOPTED THIS DECISION: Sole Article The anti-dumping proceeding concerning imports into the Community of certain camera systems originating in Japan is hereby terminated. Done at Brussels, 4 July 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ C 117, 18.5.2006, p. 8. (3) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 1909/2006 (OJ L 365, 21.12.2006, p. 1). (4) OJ L 365, 21.12.2006, p. 7. (5) See page 1 of this Official Journal.